DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10, 12-14, 16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019).
Regarding Claim 1, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).
Further regarding Claim 1, the limitations “wherein the first beverage ingredient and the second beverage ingredient are configured to release into a beverage liquid in response to immersion of the pod within the beverage liquid and wherein the first layer is configured to dissolve only when exposed to one of a carbonated liquid, a liquid having a pH less than or equal to 7.0, or a liquid at any temperature greater than or equal to 170°F” are seen to be recitations regarding the intended use of the “ingredient pod.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Olmos discloses the first beverage ingredient and the second beverage ingredient being capable of releasing into a beverage liquid in response to immersion of the pod within the beverage liquid (‘495, Paragraph [0056]).  With respect to the limitations “wherein the first layer is configured to dissolve only when exposed to one of a carbonated liquid, a liquid having a pH less than or equal to 7.0, or a liquid at any temperature greater than or equal to 170°F,” Olmos discloses the first layer (outer coating) dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must 
Regarding Claim 3, Olmos discloses the first layer comprises a nutrient capable of being transferred to the second layer (‘495, Paragraph [0116]).
Regarding Claim 5, Olmos discloses the first layer (first layer 402) being a membrane, i.e. a thin pliable sheet of material forming a barrier or lining, capable of controlling the release of the second layer into the beverage liquid (‘495, Paragraph [0024]).
Regarding Claim 6, Olmos discloses the membrane being dissolvable in the beverage liquid (‘495, Paragraphs [0062]-[0063]).
Regarding Claim 7, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).
Regarding Claim 8, Olmos discloses the fourth layer (inner body 120) comprising an edible and dissolvable gel (gelatin) (‘495, Paragraphs [0070] and [0082]).
Regarding Claim 9, Olmos discloses the second layer (second layer 404) and the third layer (third layer 406) both being capable of dissolving in water to form a beverage (‘495, Paragraph [0163]).
Regarding Claim 10, Olmos shows the second layer (second layer 404) being disposed outside of the third layer (third layer 406) (‘495, FIG. 4).  Since the ingredient 
Regarding Claim 12, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Regarding Claim 13, Olmos discloses the first beverage ingredient being a solid that dissolves in the beverage liquid to form a beverage (‘495, Paragraphs [0026] and [0059]).
Regarding Claim 14, the limitations “wherein the first layer is configured to dissolve only when exposed to a liquid having a pH less than or equal to 7.0” and “the first layer is configured to dissolve only when exposed to a liquid at any temperature greater than or equal to 170°F” are limitations with respect to the properties of the first layer.  The claims require the first layer to define an outer surface of the pod, which is shown in FIG. 4 of Olmos.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present 
Regarding Claim 16, Olmos discloses the first layer (first layer 402) forming a plurality of chambers, i.e. the first layer (first layer 402) surrounds the chamber enclosed by second layer 404 and the first layer also surrounds the chamber enclosed by inner bodies 120, 140.  The second layer (second layer 404) and the third layer (third layer 406) are disposed in one of the chambers (‘495, FIG. 4).
 Regarding Claim 18, Olmos discloses the beverage liquid comprising water or juice (‘495, Paragraph [0056]).
Regarding Claim 19, Olmos discloses an ingredient pod (timed release capsule 100) capable of making a beverage (‘495, Paragraph [0076]).  The pod (timed release capsule 100) comprises a first chamber (chamber enclosed by outer coating 144) comprising a first beverage ingredient and a second chamber (chamber enclosed by inner coating 143) disposed adjacent to the first chamber (chamber enclosed by outer coating 144) wherein the second chamber (chamber enclosed by inner coating 143) comprises a second beverage ingredient (‘495, Paragraph [0022]).  A first membrane (outer coating 144) defines the first chamber and a second membrane (inner coating 143) defines the second chamber (‘495, Paragraph [0071]) wherein the first membrane (outer coating 144) and the second membrane (inner coating 143) are each formed of 
Regarding Claim 24, Olmos discloses at least one of the first membrane and the second membrane comprising a nutrient (‘495, Paragraphs [0086], [0095], and [0116]).  The nutrient is capable of transferring to the first beverage ingredient or the second beverage ingredient through contact with the first membrane or the second membrane (‘495, Paragraph [0103]).
Regarding Claim 22, Olmos discloses the first chamber (chamber enclosed by outer coating 144 of inner body 140) comprising a third beverage ingredient (chamber enclosed by outer coating 144 of inner body 140 holds additional flavors) not mixed with the first beverage ingredient or the second beverage ingredient (‘495, FIG. 1) (‘495, Paragraph [0067]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 1 above in view of Vandecruys et al. US 2006/0078609 and Scranton et al. US 5,739,210.
Regarding Claim 2, Olmos discloses the pod to be a packaged pod (‘495, Paragraph [0164]).
 Olmos is silent regarding a membrane being removably disposed exterior to the first layer such that the membrane covers the first layer.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane in the form of a protective coating disposed exterior to the first layer such that the membrane covers the first layer as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 2, Olmos modified with Vandecruys et al. is silent regarding the membrane being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 3 above in view of Scranton et al. US 5,739,210.
Regarding Claim 4, Olmos is silent regarding the first layer being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first layer of the pod of Olmos to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the first layer is applied, it would be obvious to make the first layer removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 7 above in view of Berge et al. US 2013/0108696 and Chen et al. US 6,083,582.
Regarding Claim 11, Olmos discloses the matrix material held within the capsule shell can be a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0057]-[0059]).  Although Olmos does not explicitly state that the first and third layers comprise a gel and the fourth layer comprises a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired layer to be a gel or a solid since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that gels and solids were known compositional states used for layers of a timed release food capsule.
Further regarding Claim 11, Olmos is silent regarding the second layer comprising a concentrate and the first and third layers both being biodegradable.
Berge et al. discloses a food gelatin capsule comprising at least one coating and made from a concentrate (‘696, Paragraphs [0010]-[0011]).
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the second layer with a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.
Further regarding Claim 11, Olmos modified with Berge et al. is silent regarding the first and third layers being biodegradable.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 1 above in view of Penhasi US 2016/0081940.
Regarding Claim 15, the limitations “the first layer is configured to dissolve only when exposed to a liquid at any temperature greater than or equal to 170°F” are limitations with respect to the properties of the first layer.  The claims require the first layer to define an outer surface of the pod, which is shown in FIG. 4 of Olmos.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseperable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures above 170°F but dissolves when the hot water has an acidic component added to said hot water to enable dissolution of the outer layer within an acidic environment.  Furthermore, Penhasi discloses it was known and conventional in the art to construct a multilayered edible composition having an outer layer that starts to become soluble at hot temperatures such as 70°C (‘940, Paragraph [0009]), which converts to about 158°F.  Although the disclosure of Penhasi does not explicitly disclose the outer layer becoming soluble at the claimed temperature range of greater than or equal to 170°F, one of ordinary skill in the art would expect the outer layer of the multilayered edible composition of Penhasi to be capable of dissolving when exposed to higher temperatures than those disclosed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer layer of Olmos and incorporate an outer layer that becomes soluble at hot temperatures since Penhasi discloses that it .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 16 above in view of Vandecruys et al. US 2006/0078609, Scranton et al. US 5,739,210, and Chen et al. US 6,083,582.
Regarding Claim 17, Olmos is silent regarding a membrane surrounding the plurality of chambers wherein the membrane comprises a removable and biodegradable film.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane surrounding the plurality of chambers as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 17, Olmos modified with Vandecruys et al. is silent regarding the membrane being a removable and biodegradable film.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Further regarding Claim 17, Olmos modified with Vandecruys et al. and Scranton et al. is silent regarding the membrane being a biodegradable film.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) as applied to claim 19 above in view of Berge et al. US 2013/0108696.
Regarding Claim 23, Olmos discloses the matrix being a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0026] and [0059]).  Although Olmos does not explicitly state that the second beverage in particular is a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired beverage ingredient to be a solid since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that solids were known compositional states used for a timed release food capsule.
Olmos is silent regarding the first beverage ingredient being a concentrate.
Berge et al. discloses a food gelatin capsule comprising a concentrate (‘696, Paragraphs [0010]-[0011]).
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the first beverage ingredient out of a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) and 35 USC 112(b) have been withdrawn in view of the amendments.  The Claim Objections have also been withdrawn.
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks with respect to Claim 1 that the Office takes the position of features that recites intended use that is of no significance to claim construction and improperly relies on the eighth edition of the MPEP and not the current ninth edition of the MPEP and that the ninth edition recites that features of an apparatus may be recited either structurally or functionally.  Applicant contends that the office action does not explain how the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus and that Claim 1 has been amended to recite that the first layer is configured to dissolve only when exposed to one of a carbonated liquid, a liquid having a pH less than or equal to 7.0, or a liquid at any temperature greater than or equal to 170°F and alleges that Olmos does not disclose or suggest anything related to dissolution only in a carbonated liquid, a liquid having a pH less than or equal to 7.0 and a liquid at any temperature greater than or equal to 170°.
Examiner notes that the current rejection utilizes the current edition of the MPEP and explains how Olmos explicitly teaches the intended use limitations regarding the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  Since the prior art teaches the first layer to define an outer surface of the pod, the first layer of the prior art must necessarily have the same properties as claimed.  Nevertheless, Olmos teaches the outer layer dissolving in an acidic environment, i.e. an environment in which the pH levels are less than 7.0.  Additionally, it is noted that Claim 1 recites “wherein the first layer is configured to dissolve only when exposed to one of a carbonated liquid, a liquid having a pH less than or equal to 7.0, or a liquid at any temperature greater than or equal to 170°F.”  The presence of the term “or” indicates that the limitations regarding the intended use limitations of the first layer being configured to dissolve only when exposed to a carbonated liquid or a liquid at any temperature greater than or equal to 170°F are optional limitations that need not 
Applicant argues on Pages 9-10 of the Remarks with respect to Claim 14 that the Office has not treated the pH features of Claim 14 that the first layer is configured to dissolve only when exposed to a liquid having a pH less than or equal to 7.0.
Examiner argues Olmos teaches the first layer (outer coating) dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP § 2112.01.II.).  The claims only define the first layer to define an outer surface of the pod.  
Applicant argues on Pages 10-11 of the Remarks with respect to Claim 15 that Olmos does not disclose or suggest dissolution only when exposed to a liquid at any temperature greater than or equal to 170°F and that Olmos discloses that the capsule wall 102 can optionally being to dissolve around 88°F or 82°F which is less than the claimed minimum temperatures and that Olmos discloses embodiments designed such that the coating is almost insoluble above a predetermined temperature.
Examiner argues Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures above 170°F but dissolves when the hot water has an acidic component added to said hot water to enable dissolution of the outer layer within an acidic environment.  Furthermore, Penhasi discloses it was known and conventional in the art to construct a multilayered edible composition having an outer layer that starts to become soluble at hot temperatures such as 70°C (‘940, Paragraph [0009]), which converts to about 158°F.  Although the disclosure of Penhasi does not explicitly disclose the outer layer becoming soluble at the claimed temperature range of greater than or equal to 170°F, one of ordinary skill in the art would expect the outer 
Applicant argues on Pages 11-12 of the Remarks with respect to Claim 19 that Olmos does not disclose the feature of the first membrane being continuous with the second membrane and that the Office alleges Olmos discloses outer coating 144 that is continuous with inner coating 143 but contends that Olmos instead discloses two adjacent but separate coatings 143 and 144 in FIG. 1 of Olmos and an inner coating that is further covered by an outer coating 144 and alleges that these coatings are not continuous with one another.
Examiner argues that FIG. 1 of Olmos broadly reads on the claimed limitation of Claim 19 of the first membrane being continuous with the second membrane.  FIG. 1 of Olmos broadly teaches the first membrane being continuous with the second membrane in view of the definition of “continuous” to mean “forming an unbroken whole, without interruption.”  The coatings 143 and 144 are adjacent to and contact each other without interruption.  Therefore, the coatings 143 and 144 are continuous with one another.  Furthermore, each individual coating 143 and 144 in FIG. 1 of Olmos represents individual chambers, i.e. the space within each separate coating 143 and 144.  Therefore, this argument is not found persuasive.
Applicant’s arguments on Pages 12-14 of the Remarks with respect to Claim 17 and Taylor is moot since Taylor is not currently being relied upon in the current rejection.  Chen et al. is being relied upon to teach the limitations regarding a membrane made out of a biodegradable film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US 2013/0256237 discloses a multilayer packaging film (‘237, Paragraph [0009]) having temperature triggered dissolution (‘237, Paragraph [0028]).
Naberio US 2018/0317539 discloses an edible coating that dissolves when impinged by a fluid flow having a fluid pressure of at least 2 bar and a flow temperature between 80°C and 92°C (‘539, Paragraphs [0036] and [0038]).
Macias US 2016/0318703 discloses a beverage capsule that is dissolvable in a liquid in the temperature range between 140°F and 450°F (‘703, Paragraphs [0012] and [0028]).
Besford US 2004/0040260 discloses dissolving the skin in a ginger ale at an elevated temperature (‘260, Paragraph [0023]).
Catalfamo US 2008/0009584 discloses retarding the dissolution of water soluble substrates involving coating the water soluble substrate with a material which is water insoluble having a barrier coating (‘584, Paragraph [0004]).
Edwards et al. US 2015/0250203 discloses a multilayered edible composition (‘203, Paragraph [0274]).
Lee et al. US 2013/0273277 discloses PVOH being a higly crystalline polymer which dissolves only in hot water, i.e. greater than about 140°F (‘277, Paragraph [0021]).
Fuisz et al. US 2006/0039958 discloses a multilayered film that dissolves at about 70-80°C (‘958, Paragraph [0060]).
Kuman et al. US 2014/0356603 discloses a hot water soluble film for edible applications (‘603, Paragraph [0047]) wherein PVOH is a crystalline polymer which dissolves only in hot water at greater than about 140°F (‘603, Paragraph [0046]).
Singer US 2019/0230961 discloses a capsule dissolvable in hot water wherein the capsule comprises a food grade exterior shell that is dissolved at a hot water temperature of at least about 130°F (‘961, Paragraph [0007]).
Weiss et al. US 2004/0013772 discloses an edible drinking straw having a desired melt rate that dissolves and releases one or more flavor enhancing agents to a beverage product (‘772, Paragraph [0010]).
Bruins et al. US 2016/0235097 discloses gelatin dissolving in to water (‘097, Paragraph [0022]).
Dadey et al. US 2014/0261990 discloses a multilayer edible film that dissolve in hot water (‘990, Paragraphs [0029]-[0030]) and a solubility enhancer (‘990, Paragraph [0063]).
Johnston et al. US 2007/0092607 discloses polyols melt at temperatures above 100°C (‘607, Paragraph [0029]).
Andersen et al. US 2010/0203129 discloses a coating that biodegrades after release of an active drug substance (‘129, Paragraphs [0160]-[0161]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792